DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 16, 19, 21 and 25-27 have been examined.
Claims 1-15 and 28-29 have been withdrawn by the Applicant.
Claims 17-18, 20 and 22-24 have been canceled by the Applicant.
Response to Arguments
Applicant's arguments filed on 02/04/2020 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 Applicant is of the opinion that claims are not directed to abstract idea because there is no data collection from private devices used in the present election system and hence, no gating function, whether in present day voting machines or in private device is contemplated, let alone integrated into the voting system. Secondly, claims solve a technical problems. However, examiner respectfully disagrees. 
Firstly, Examiner notes that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty (See July 2015 Update: Subject Matter Eligibility, p. 3, Section III).  
Secondly, The claims recite collecting, storing, transmitting data from authenticated user which is an abstract idea and which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 
With respect to U.S.C. 103 rejection, Applicant is of the opinion that Mitchel does not disclose or suggest a gating module as used in the present invention and authenticating vote data and authenticating data originator to prevent multiple votes being place by a data originator. Further there is no motivation to combine Mitchel system with Chung. Martini reference does not disclose or suggest the gating module of the present invention. Additionally, Martini does not perform the steps of archiving the vote data in a trusted data server maintained by a third party by sending the vote data from the central data server through an open first path of a gating module to the trusted data server; transmitting an acknowledgement by the trusted data server upon successful archiving of the vote data through the gating module and closing the first path; and transmitting the vote data to a vote database server by sending the vote data from the central data server through an open second path of the gating module only . 
Applicant argued references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). (See the rejection below).
Secondly, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the objective of Mitchel collecting and processing data and object of Chung also collecting and processing the data. Therefore, Mitchel and Chung are analogous art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16, 19, 21 and 25-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
In the instance case, claims 16, 19, 21 and 25-27 are directed to method. Therefore, these claims fall within the four statutory categories of invention.
The claims recite collecting, storing, transmitting data from authenticated user which is an abstract idea. Specifically, the claims recite “collecting… vote data…; authenticating and correlating data originator with a registered….; sending the vote data… and instantly preserving all of the vote data…; archiving the vote data…; transmitting an acknowledgement…; and transmitting the vote data…;”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for collecting vote data, authenticating the user, preserving the vote data, achieving the vote data, transmitting an acknowledgement and transmitting the vote data, which is a process that deals with commercial or legal interactions including agreements in the form of contracts; legal obligations, advertising, marketing or sale activities or behaviors; business relations, and more specifically involves collecting, storing and transmitting data. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al.
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, computer readable media, trusted data server and database server merely use a computer as a tool to perform an abstract idea. Specifically, computer readable media, trusted data server and database server perform the steps of collecting vote data, authenticating the user, preserving the vote data, achieving the vote data, transmitting an acknowledgement and transmitting the vote data. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of computer readable media, trusted data server and database server, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of collecting, storing and transmitting data. As discussed above, taking the claim elements separately, computer readable media, trusted data server and database server perform the steps of collecting vote data, authenticating the user, preserving the vote data, achieving the vote data, transmitting an acknowledgement and transmitting the vote data. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of collecting, storing, transmitting data from authenticated user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of collecting, storing, transmitting data from authenticated user. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 19, 21 and 25-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “allowing the data originator to enter vote data”, “prohibiting the data originator from creating” and “securing the vote data”. However, specification is silent with respect to any flow chart or algorithm to describe how the “allowing”, “prohibiting” and “securing” steps are implemented.
Claim 16 recites “thereby preventing multiple votes from a single person, from deceased individuals, and from those individuals not registered as well as transparency 
Specification discloses: The data originator authentication mechanism 8 can be in electronic communication with death records, and can delete names of deceased individuals from the registered voter record. Therefore, the data originator authentication mechanism 8 eliminates voter fraud caused by multiple votes or by individuals voting who are actually deceased and certifies that only living individuals vote (See publication paragraph 0022) but does not described the limitation above.
Claims 19, 21 and 25-27 are also rejected as each depends from claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 19, 21 and 25-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the group" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “wherein the data originator is a voter representative” the claim is indefinite because it is unclear data originator is a device or a human. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)).
Claim 16 recites “the data originator to enter vote data from their own personal voting device or a voting machine” this limitation is indefinite because data originator and own personal voting device or a voting machine is not part of the claimed method. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)). 
Claim 16 recites “third party not having an interest in the election” The scope of the claim is unclear because third party is not part of the method claimed. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)).
Claim 16 recites “the data originator” in line 12. Claim recites in line 7 “a data originator” and line 9. Claim is indefinite because it is unclear “the data originator” is refers to a data originator from line 7 or line 9. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)).
Claims 19, 21 and 25-27 are also rejected as each depends from claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19, 21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchel (US 20120022889) in view Chung (US 20130251214) and in further view of Martini (US 20150046588)
With respect to claim 16 Mitchel discloses: 
electronically collecting with a data origination device chosen from the group consisting of electronic voting machines, optical mark recognition scanners, scanners that can read paper ballots, desktop computers, work station computers, laptop computers, tablet computers, smartphones, digital assistants, and hand-held electronic devices, data at a site from a data originator; allowing the data originator to enter data from their own personal device  (See Abstract, Fig 1, paragraph 0007, 0011); 
authenticating and correlating a data originator with a registered record maintained by a third party with a data originator authentication mechanism that receives input and prohibiting the data originator from creating data until a correlation has been made (See paragraph 0015);
sending the data with the data origination device to a central data server and instantly preserving all of the data as an electronic document on computer readable media (See Abstract and paragraph 0007);
archiving the data in a trusted data server maintained by a third party by sending the data from the central data server to the trusted data server, and securing the data from any alteration(See Abstract and paragraph 0007);
transmitting an acknowledgement by the trusted data server upon successful archiving of the data (See Abstract);
transmitting the data to a vote database server only after successful archiving of the data (See Abstract).
Mitchel does not explicitly disclose data is a voting data; receive input of a name, address, date of birth, identification number or fingerprint of the data originator; 
Chung discloses: voter record maintained by a third party not having an interest in the election with a data originator authentication mechanism that receives input of a name, address, date of birth, identification number, or finger print of the data originator; wherein the data originator is a voter or voter representative (See paragraph 0069-0070) voting data and prohibiting multiple electronic vote documents from being created by a single data originator for an election (See paragraph 0088, 0096-0097, 0123 and 0129); thereby preventing multiple votes from a single person, from deceased individuals, and from those individuals not registered as well as transparency of the voting process due to easy public access to the archived vote data (See paragraph 0088, 0096-0097, 0123 and 0129) transmitting an acknowledgement to a data originator that their vote related data has been archived (See paragraph 0087). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed 
Mitchel in view of Chung does not explicitly disclose: sending data through an open first path of a gating module to the server and closing the first path; sending data through second open path and wherein the first path and second path are never simultaneously open; transmitting an acknowledgement to a data originator that their vote has been archived.
Martini discloses: sending data through an open first path of a gating module to the server and closing the first path; sending data through second open path and wherein the first path and second path are never simultaneously open (See paragraph 0026, 0050-0052). Therefore, it would have been obvious to one of the ordinary skill at the time invention was filed to modify the combination of Mitchel and Chung references with Martini reference in order to switching between compliant and non-compliant networks.
Mitchel in view of Chung and in further view of Martini does not explicitly disclose: transmitting an acknowledgement to a data originator that their vote has been archived. However, Examiner take official notice to providing acknowledgement to voter for successfully casting a vote is old and well known in the art at the time application was file. Therefore, it would have been obvious to one of the ordinary skill in the art to use old technique such as providing acknowledgment for the voter with the combination of Mitchel, Chung and Martini references in order to yield a predictable result.

With respect to claim 19, Mitchel in view of Chung and in further view of Martini discloses all the limitations as described above. Chung further discloses: electronically communicating with death records and deleting names of deceased individuals from a registered voter record (See paragraph 0096-0097).

With respect to claim 21, Mitchel in view of Chung and in further view of Martini discloses all the limitations as described above. With respect to “wherein the vote data includes an identity of an originator, a date of addition or modification, and a reason for the addition or modification” this is nonfunctional descriptive material as it only describes the data that is contained in the vote data, while the data contained in the vote data is not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claim 25, Mitchel in view of Chung and in further view of Martini discloses all the limitations as described above. Mitchel further discloses: collecting and recording data related events in an audit trail (See paragraph 0007 and 0016).

With respect to claim 26, Mitchel in view of Chung and in further view of Martini discloses all the limitations as described above. Mitchel further discloses: providing 

With respect to claim 27, Mitchel in view of Chung and in further view of Martini discloses all the limitations as described above. Mitchel further discloses: providing access to electronic data to authorized individual and organizations in the trusted data server (See paragraph 0012, 0014).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cardone (US 20090072031) discloses acknowledgement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685